Exhibit 25.1 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM T-1 STATEMENT OF ELIGIBILITY UNDER THE TRUST INDENTURE ACT OF 1939 OF A CORPORATION DESIGNATED TO ACT AS TRUSTEE Check if an Application to Determine Eligibility of a Trustee Pursuant to Section 305(b)(2) WILMINGTON TRUST COMPANY (Exact name of Trustee as specified in its charter) Delaware (Jurisdiction of incorporation of organization if not a U.S. national bank) 51-0055023 (I.R.S. Employer Identification No.) 1100 North Market Street Wilmington, Delaware19890-0001 (302) 651-1000 (Address of principal executive offices, including zip code) Michael A. DiGregorio Senior Vice President and General Counsel Wilmington Trust Company 1100 North Market Street Wilmington, Delaware19890-0001 (302) 651-8793 (Name, address, including zip code, and telephone number, including area code, of agent of service) THE GREAT ATLANTIC & PACIFIC TEA COMPANY and its registrant guarantors listed in Exhibit A (Exact name of obligor as specified in its charter) Maryland (State or other jurisdiction or incorporation or organization) 13-1890974 (I.R.S. Employer Identification No.) 2 Paragon Drive Montvale, New Jersey07645 (201) 573-9700 (Address of principal executive offices, including zip code) Debt Securities (Title of the indenture securities) Exhibit A Exact Name of Registrant Guarantor as Specified in its Charter State or Other Jurisdiction of Incorporation or Organization I.R.S. Employer Identification No. Address, Including Zip Code, and Telephone Number, Including Area Code, of RegistrantGuarantor THE OLD WINE EMPORIUM OF WESTPORT, INC. CT 13-2650724 Two Paragon Drive Montvale, New Jersey07645 (201) 573 9700 TRADEWELL FOODS OF CONN., INC. CT 06-0565748 Two Paragon Drive Montvale, New Jersey07645 (201) 573 9700 GRAPE FINDS AT DUPONT, INC. DC 52-2189455 Two Paragon Drive Montvale, New Jersey07645 (201) 573 9700 BEST CELLARS DC INC. DC 11-3772895 Two Paragon Drive Montvale, New Jersey07645 (201) 573 9700 BEV, LTD. DE 38-2499046 Two Paragon Drive Montvale, New Jersey07645 (201) 573 9700 S E G STORES, INC. DE 87-0444940 Two Paragon Drive Montvale, New Jersey07645 (201) 573 9700 SUPER FRESH FOOD MARKETS, INC. DE 22-2402491 Two Paragon Drive Montvale, New Jersey07645 (201) 573 9700 COMPASS FOODS, INC. DE 13-2640653 Two Paragon Drive Montvale, New Jersey07645 (201) 573 9700 FOOD BASICS, INC. DE 22-3821210 Two Paragon Drive Montvale, New Jersey07645 (201) 573 9700 -2- Exact Name of Registrant Guarantor as Specified in its Charter State or Other Jurisdiction of Incorporation or Organization I.R.S. Employer Identification No. Address, Including Zip Code, and Telephone Number, Including Area Code, of RegistrantGuarantor ONPOINT, INC. DE 22-3596589 Two Paragon Drive Montvale, New Jersey07645 (201) 573 9700 NORTH JERSEY PROPERTIES, INC. VI DE 22-3596586 Two Paragon Drive Montvale, New Jersey07645 (201) 573 9700 SUPER FRESH/SAV-A-CENTER, INC. DE 22-2630228 Two Paragon Drive Montvale, New Jersey07645 (201) 573 9700 SUPER PLUS FOOD WAREHOUSE, INC. DE 22-2419532 Two Paragon Drive Montvale, New Jersey07645 (201) 573 9700 BORMAN’S, INC. DE 38-1339761 Two Paragon Drive Montvale, New Jersey07645 (201) 573 9700 SHOPWELL, INC. DE 13-1703304 Two Paragon Drive Montvale, New Jersey07645 (201) 573 9700 APW SUPERMARKET CORPORATION DE 11-2857132 Two Paragon Drive Montvale, New Jersey07645 (201) 573 9700 PATHMARK STORES, INC. DE 22-2879612 Two Paragon Drive Montvale, New Jersey07645 (201) 573 9700 ADBRETT CORP. DE 51-0275661 Two Paragon Drive Montvale, New Jersey07645 (201) 573 9700 EAST BRUNSWICK STUART LLC DE 22-3649149 Two Paragon Drive Montvale, New Jersey07645 (201) 573 9700 MACDADE BOULEVARD STUART, LLC DE 22-3649155 Two Paragon Drive Montvale, New Jersey07645 (201) 573 9700 -3- Exact Name of Registrant Guarantor as Specified in its Charter State or Other Jurisdiction of Incorporation or
